Citation Nr: 1030817	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  09-12 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an asbestos related lung 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The Veteran served on active duty from December 1950 to October 
1954.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied service connection for asbestosis and 
pneumonia.

The Veteran's claim is that he has current lung disabilities 
which are the result of asbestos exposure during active service.  
The rating decision and the Statement of the Case (SOC) referred 
to the issue as "asbestosis (claimed as lung and breathing 
problems)."  The Board has recharacterized the issue in more 
general terms to more accurately reflect the claim made by the 
Veteran.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  Service treatment records do not reveal any complaints, 
findings, or diagnosis of any respiratory disorder during active 
service.

2.  Service department records establish that the Veteran served 
almost 4 years in the Navy in the Aviation Machinist Mate rating; 
official documents indicate this resulted in probable asbestos 
exposure.

3.  The Veteran has current diagnoses of:  chronic obstructive 
pulmonary disease (COPD), asbestosis, and non-small cell lung 
cancer (NSCLC).

4.  A VA medical opinion from the Compensation and Pension 
examiner indicates that the Veteran's current lung disabilities 
are less likely than not related to service or asbestos exposure 
during service; this opinion is based upon the assumption that 
the Veteran had minimal asbestos exposure for only 6 months 
during service, which is inconsistent with service department 
guidance.

5.  A second VA medical opinion relates at least a portion of the 
Veteran's current lung disabilities to asbestos exposure during 
service.  


CONCLUSION OF LAW

The criteria for service connection for an asbestos related lung 
disability are met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for service connection for a lung disability 
has been considered with respect to VA's duties to notify and 
assist.  Given the favorable outcome noted above, no conceivable 
prejudice to the Veteran could result from this decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).   

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a 
showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the condition 
noted during service (or in a presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus 
between service and the current disability can be satisfied by 
medical or lay evidence of continuity of symptomatology and 
medical evidence of a nexus between the present disability and 
the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service. 38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

The Veteran claims entitlement to service connection for a lung 
disability.  He specifically claims that he was exposed to 
asbestos during active service and that this is the cause of his 
current lung disability.  

There has been no specific statutory guidance with regard to 
claims for service connection for asbestosis and other asbestos-
related diseases, nor has the Secretary promulgated any 
regulations.  McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  
Rather, VA Adjudication Procedure Manual, in electronic format, 
M21-1MR, contains guidelines for considering compensation claims 
based on exposure to asbestos.  See Ennis v. Brown, 4 Vet. App. 
523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

VA's Manual 21-1MR, Part IV, subpart ii, Chapter 2, Section C, 
essentially acknowledges that inhalation of asbestos fibers can 
result in fibrosis and tumors, and produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx and urogenital system (except the prostate), with 
the most common resulting disease being interstitial pulmonary 
fibrosis (asbestosis).  Also noted is the increased risk of 
bronchial cancer in individuals who smoke cigarettes and have had 
prior asbestos exposure.  Id.

With respect to claims involving asbestos exposure, VA must 
determine whether or not military records demonstrate evidence of 
asbestos exposure during service, develop whether or not there 
was pre-service and/or post-service occupational or other 
asbestos exposure, and determine whether there is a relationship 
between asbestos exposure and the claimed disease.  M21-1MR, Part 
IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988).

Neither "MANUAL M21-1 nor the CIRCULAR creates a presumption of 
exposure to asbestos solely from shipboard service. Rather, they 
are guidelines which serve to inform and educate adjudicators as 
to the high exposure of asbestos and the prevalence of disease 
found in insulation and shipyard workers and they direct that the 
raters develop the record; ascertain whether there is evidence of 
exposure before, during, or after service; and determine whether 
the disease is related to the putative exposure."  Dyment v. 
West, 13 Vet. App. 141 (1999); see also, Nolen v. West, 12 Vet. 
App. 347 (1999); VAOGCPREC 4-2000.

Up to this point VA has not made a correct finding with respect 
to the Veteran's asbestos exposure during service.  The examiner 
on the August 2008 VA Compensation and Pension examination 
concluded that the Veteran had "minimal" asbestos exposure 
during only the 6 month period of time that he was stationed 
aboard a ship.  The April 2008 RO rating decision, and the 
January 2009 SOC both indicate an incorrect Navy rating for the 
Veteran.  An accurate assessment of the Veteran's in-service 
exposure to asbestos must be based upon the correct facts, which 
neither the Compensation and Pension examiner, nor the RO have 
indicated in the record.  

The Veteran's discharge papers, DD 214, confirm that he served on 
active duty in the Navy from December 1950 to October 1954, 
ultimately being promoted to the rate of Aviation Machinist Mate 
3rd Class.  He was assigned to an aircraft squadron during most 
of his time in service.  He was also embarked aboard an aircraft 
carrier for 6 months in 1953.  Official guidance related to Navy 
ratings and asbestos exposure establishes that the Aviation 
Machinist Mate (AD) rating has "probable" asbestos exposure 
during service.  Based on this, the Board finds that the Veteran 
had probable asbestos exposure during almost his entire period of 
active service which spanned almost four years.   

The medical evidence of record clearly establishes that the 
Veteran has current lung disabilities.  The April 2008 VA 
Compensation and Pension examination lists final diagnoses of 
COPD, asbestosis, and carcinoma of the lung (lung cancer).  VA 
treatment records dated from 2007 to the present confirm these 
diagnoses.  An August 2009 VA oncology treatment record indicates 
diagnoses of Stage I NSCLC, pulmonary fibrosis, and sever 
obstructive / restrictive disease.  The diagnoses of record are 
confirmed by multiple test results including pulmonary function 
tests (PFTSs), chest x-rays, and computed tomography (CT) 
examinations.  That the Veteran has current lung disabilities 
which are related to asbestos exposure is not in question.  
Rather, the difficulty with the claim is whether there is 
competent evidence to link the Veteran's current asbestos related 
lung disabilities to asbestos exposure during active service.  

At the April 2008 Compensation and Pension examination, the 
examiner elicited an asbestos exposure history from the Veteran.  
The report indicates a 4 year history of asbestos exposure during 
employment prior to service, and a long history of approximately 
27 years of asbestos exposure during employment after service.  
The examiner also specifically considered that the Veteran had 
only "minimal" asbestos exposure for only 6 months during 
service.  This estimate of the Veteran's level of asbestos 
exposure is incorrect by understating both the level of exposure 
and the amount of time of exposure.  The physician's medical 
opinion was that "the contribution of his 6 months service 
exposure to his pleural asbestosis is minimal to the combined 
exposure before and after the service for 35 years."  

The Veteran asserted that he did not have asbestos exposure prior 
to or after service as is reported on the Compensation and 
Pension examination report.  The examining physician addressed 
these assertions and issued a new opinion in July 2009, which 
reached the same etiology conclusions as before stating that it 
was "less likely than not that any of the Veteran's pulmonary 
diseases are related to or due to his service [asbestos] 
exposure."

A June 2009 letter from the Veteran's treating VA thoracic 
surgeon indicates that the Veteran has lung cancer and pleural 
plaques.  The letter acknowledges asbestos exposure during 
service and that the Veteran has a long history of cigarette 
smoking.  While not as strong as the medical opinions offered by 
the Compensation and Pension examiner, this letter relates at 
least a portion of the Veteran's current lung disabilities to 
asbestos exposure during service.  

The Veteran has asbestosis and lung cancer.  The evidence 
establishes he had almost 4 years of probable asbestos exposure 
during active service from December 1950 to October 1954.  The 
evidence establishes that he may have had some asbestos exposure 
both before and after service, although the level of exposure, 
and length of time of this exposure, is contested by the Veteran.  
The medical opinions provided by the examining Compensation and 
Pension physician state that the Veteran's current lung 
disabilities are not related to asbestos exposure during service.  
While these opinions contain supporting rationale, they assume 
incorrect facts related to overall asbestos exposure during 
service.  The June 2009 VA medical opinion is not as definite as 
that provided by the Compensation and Pension examiner.  This 
opinion does acknowledge that the Veteran had multiple 
"exposures," including smoking and asbestos, before, during, 
and after service but does indicate that the asbestos exposure 
during service had some amount of contribution to the Veteran's 
current lung disabilities.  "When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant."  38 U.S.C.A. § 
5107(b) (West  2002); Gilbert v. Derwinski,1 Vet. App. 49, 55 
(1990).  The Board must resolve all doubt in the Veteran's favor.  
The negative medical opinions of record do not account for the 
correct amount of asbestos exposure experienced during service.  
The positive medical opinion accounts for both the asbestos 
exposure during service as well as other factors unrelated to 
service and still indicates some relationship between the current 
lung disability and asbestos exposure during service.  
Accordingly, service connection for an asbestos related lung 
disability is warranted.


ORDER

Service connection for an asbestos related lung disability is 
granted.  







____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


